IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION


             MARSHA J. THOMPSON,                        :
                                                        :
                           Plaintiff,                   :
                                                        :
                    v.                                  :     CIVIL ACTION NO.
                                                        :     1:08-CV-3275-JOF
             INDYMAC BANK, also known as                :
             Indymac Financial Services, Inc.,          :
                                                        :
                           Defendant.                   :


                                                      ORDER


                    This matter is before the court on Defendant’s motion to stay improper discovery

             served with complaint [5]; Defendant’s motion for injunctive relief [8]; Plaintiff’s motion

             to dismiss case for lack of jurisdiction [9]; and Defendant’s motion to dismiss [16].

                    On October 15, 2008, Plaintiff, Marsha Thompson, filed suit against Defendant,

             IndyMac Federal Bank, F.S.B., in the Superior Court of Newton County, raising claims of

             loss of property, fraud, negligence, wrongful foreclosure, punitive damages and attorney’s

             fees relating to a property in Covington, Georgia. Defendant removed the suit to this court

             on October 20, 2008. In federal court, Defendant filed a counterclaim against Plaintiff

             raising claims of trespass and unlawful interference, alleging that Plaintiff has illegally

             remained on the property. In its counterclaim, Defendant seeks an injunction removing her




AO 72A
(Rev.8/82)
             from the property and permanently barring her reentry. Defendant also asks that Plaintiff’s

             complaint be dismissed and that Defendant be awarded $300,000 and attorney’s fees for

             Plaintiff’s wrongful trespass of the property.

                    For the purposes of background context only, Plaintiff executed a note in the amount

             of $339,000 with Mortgage Electronic Systems on August 25, 2006, with the Covington,

             Georgia property acting as collateral. The note was assigned to Defendant. The same day,

             Plaintiff executed a second note on the property in the amount of $85,000. Plaintiff states

             that through 2006 and 2007, she was working with Defendant and the tax assessor’s office

             to address a back tax issue on the property. In March and April 2008, Plaintiff contends that

             she set up a repayment plan with Defendant. Despite these arrangements, Plaintiff avers that

             she received foreclosure letters in July 2008 with an acceleration notice and demand for

             payment. The letter set September 2, 2008, as the foreclosure date. Plaintiff contends that

             she received assurances from IndyMac personnel that she would be able to set up another

             repayment plan. On August 28, 2008, Plaintiff states that she developed a new reinstatement

             program with an IndyMac representative which required a payment by September 7, 2008.

             The representative assured her the plan would avoid foreclosure. Plaintiff contends she

             made payments under the new plan on August 31, 2008, and September 5, 2008. However,

             the property was foreclosed on September 2, 2008. Plaintiff avers that the foreclosure




                                                          2




AO 72A
(Rev.8/82)
             advertisement published in the Covington News was deficient because it failed to name

             Plaintiff as an owner of the property and instead only listed Plaintiff’s husband.

                     Defendant responds that Plaintiff defaulted on the first note and that after proper

             notice was given, Defendant held a foreclosure sale on September 2, 2008, at which

             Defendant IndyMac purchased the property. Defendant contends that it is now the sole

             owner of the property and Plaintiff cannot challenge its ownership because she has not

             tendered the amount of indebtedness and is still in default on the loan. For the same reason,

             Defendant contends that Plaintiff is not entitled to any injunctive relief to stay her removal

             from the property.

                     While the suit was pending in state court, the state court entered an order granting

             Plaintiff’s motion for temporary restraining order and directing Defendant to cease and

             desist from any further dispossessory action on the property. The undersigned has not

             altered the temporary restraining order and will not do so in light of the court’s jurisdictional

             determinations below. Therefore, the court DENIES Defendant’s motion for injunctive

             relief [8].

                     The parties have filed numerous motions in the case but also informed the court they

             were working toward settlement. In their latest communications to the court, however, it is

             clear that the parties have not been able to reach settlement. Therefore, the court will now

             address the parties’ motions, beginning with the issue of jurisdiction.



                                                            3




AO 72A
(Rev.8/82)
                    The parties do agree that IndyMac was placed in receivership by the Federal Deposit

             Insurance Corporation on July 11, 2008. As a result, pursuant to the Financial Institutional

             Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”), codified at 12 U.S.C.

             § 1821(d)(6)(A)(ii), all claims against IndyMac must be filed in the United States District

             Court for the District of Columbia or the United States District Court for the Central District

             of California, where IndyMac has its principal place of business in Pasadena, California.

             The court agrees that pursuant to this statute, the court does not have jurisdiction over

             Plaintiff’s complaint.

                    Defendant further asserts, however, that its counterclaims do not fall within § 1821

             and do not need to be dismissed. IndyMac Federal Bank, F.S.B., as a bridge bank created

             by the FDIC under 12 U.S.C. § 1821(n), is authorized to bring the foreclosure in

             counterclaim in Georgia where the property is located, and the claim is not subject to the

             jurisdictional limitations of FIRREA. In the alternative, Defendant asks the court to transfer

             the entire case to the United States District Court for the District of Columbia.

                    As the recitation of facts above demonstrates, the claims of Plaintiff and Defendant

             are intertwined and will likely involve discovery of similar facts. Because Plaintiff’s claims

             are jurisdictionally barred in this court by FIRREA, the court finds that it would not be the

             best exercise of judicial economy to split the case into two separate litigations. Therefore,

             the court will transfer the entire matter to the United States District Court for the District of



                                                            4




AO 72A
(Rev.8/82)
             Columbia. While the case is in transition to the District of Columbia, the court GRANTS

             Defendant’s motion to stay improper discovery [5] until the District of Columbia enters a

             discovery order. The court further notes that on November 26, 2008, Plaintiff filed

             objections to her counsel’s application to withdraw. Her counsel has not filed a motion to

             withdraw with the court. In any event, the court notes Plaintiff’s objections center around

             complaints Plaintiff has with the amount of money she has been charged by her attorney.

             This is not a matter the court will delve into.

                    In sum, the court GRANTS Defendant’s motion to stay improper discovery served

             with complaint [5]; DENIES Defendant’s motion for injunctive relief [8]; GRANTS

             Plaintiff’s motion to dismiss case for lack of jurisdiction [9]; and GRANTS Defendant’s

             motion to dismiss [16].

                    The Clerk of the Court is DIRECTED to TRANSFER this case to the United States

             District Court for the District of Columbia.



                    IT IS SO ORDERED this 24th day of August 2009.



                                                          /s J. Owen Forrester
                                                              J. OWEN FORRESTER
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                            5




AO 72A
(Rev.8/82)